Citation Nr: 1602835	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 20 percent for lumbar strain


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of service connection for hypertension and an increased rating for lumbar strain is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  Obstructive sleep apnea was initially manifested many years after, and is not shown to be related to the Veteran's service.

3.  The Veteran is not shown to have diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for obstructive sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

2.  Service connection for diabetes mellitus type II is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in February 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded a VA examination for diabetes mellitus.  VA did not provide an examination regarding the Veteran's claim for service connection for obstructive sleep apnea.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not establish the Veteran has obstructive sleep apnea that is related to service.  As such, remand for an examination is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are negative for complaints or findings relating to obstructive sleep apnea or diabetes mellitus.  The endocrine system was normal on the August 1973 discharge examination.  

The Veteran was admitted to a private hospital in October 1979 for unrelated complaints.  

Private medical records show the Veteran was seen in August 2005 and his spouse stated that he snored and was tired during the day.  The impressions were nocturnal dyspnea, restless sleep, snoring and possible obstructive sleep apnea.  A sleep study the next month showed obstructive sleep apnea.  

On VA examination in May 2012, it was concluded the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  It was noted he was not on any medication for it.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them diabetes mellitus) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted above, the record shows that obstructive sleep apnea was first manifested many years after service.  The Veteran's assertions that this disability is related to service is not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of obstructive sleep apnea fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not furnished any evidence suggesting that such disability is due to service.

In summary, the preponderance of the evidence of record establishes that the Veteran's obstructive sleep apnea became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claims for service connection for obstructive sleep apnea.

The Veteran also asserts that service connection is warranted for diabetes mellitus.  The fact remains, however, that there is no clinical evidence he has diabetes.  Following the May 2012 VA examination, the examiner specifically concluded the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  

The Board acknowledges that the Veteran served in Vietnam and is, therefore, entitled to a presumption of exposure to Agent Orange, and that diabetes mellitus has been presumptively linked to such exposure.  Nevertheless, in order for service connection to be granted, he still must show he has the disease.  In short, there is no clinical evidence in the record demonstrating the Veteran has diabetes mellitus.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for a diabetes mellitus must be denied.


ORDER

Service connection for obstructive sleep apnea and diabetes mellitus type II is denied.


REMAND

The Veteran asserts that a higher rating is warranted for his service-connected lumbar strain.  He was most recently examined by the VA for his low back disability in May 2012.  VA outpatient treatment records show that since that time, he has received treatment for low back pain.  In January 2013, it was reported that range of motion of the trunk was limited in all phases secondary to stiffness, and there was pain on all movements.  In December 2013, lumbar range of motion was impaired at the end ranges.  The Veteran argues that his symptoms have increased in severity.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Several medical records confirm the Veteran has hypertension.  However, a VA examination and medical opinion has not been developed and there is no evidence of record which addresses whether or not such hypertension may be related to service (to include as a result of herbicide exposure).  Therefore, the Veteran's hypertension must also be addressed by the examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his hypertension and low back disability since 2014, and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the severity of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran a description of all symptoms and related functional impairment associated with his service low back disability.  

In particular, the examiner is requested to consider and address as necessary in a medical opinion the functional limitations caused by his lumbar strain.

Any indicated studies must be completed, to include range of motion studies of the lumbar spine, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.  All findings should be described in detail.  

The examiner should include rationale with all opinions.
      
3.  Then, arrange for an appropriate examination of the Veteran to assess the nature and likely etiology of his hypertension.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent or better probability) that his hypertension is due to herbicide exposure during service?  Such exposure should be presumed.  The examiner is advised that the National Academy of Sciences concluded there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. 

All opinions must include complete rationale considering and discussing supporting factual data and medical literature as appropriate.

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


